DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.

REASONS FOR ALLOWANCE
Claims 1, 3, 6, 9-16, 18-22, and 24-27, are allowed over the prior art of record as amended by the applicant on 08/03/2020.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure or method recited in independent claims 1, 13, and 21.
The closest prior art of record is Zhang et al. (PGPub 2006/0084938); Utely et al. (USPN 6,277,116); and Turp et al. (USPN 3,994,287).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure or method comprising an electroporation device capable of delivering to a subject a tolerable electrical potential to layers of epidermal tissue between stratum corneum and basal layers that results in electroporation of cells in said epidermal tissue, comprising: 
a voltage generator; and 
an array having a plurality of needle electrodes in electrical communication with the voltage generator; 
wherein each one of the plurality of needle electrodes is spaced apart from each adjacent needle electrode at a spacing distance of about 0.5 mm to about 2.5 mm; 
wherein the voltage generator delivers via the plurality of needle electrodes an electrical potential of about 0.1 volts to about 70 volts to the epidermal tissue.
Specifically, regarding independent claims 1, 13, and 21, the prior art to Zhang, Utely, and Turp, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein each of the plurality of needle electrodes defines a central axis and a distal end, wherein the distal end defines a trocar tip having a sharp point and a plurality of planar surfaces that extend distally to the sharp point, wherein the plurality of planar surfaces are oriented, respectively, at generally blunt angles between 10 degrees from the central axis and substantially perpendicular to the central axis, and
wherein the generally blunt angles and the sharp point of the trocar tip of each needle electrode and the spacing distance collectively allow the plurality of needle electrodes to 1) penetrate the layers of the epidermal tissue between stratum corneum and basal layers at depths of 0.1 mm or less, and 2) deliver the electrical potential from the voltage generator to the layers of epidermal tissue between stratum corneum and basal layers such that at least a majority of the electroporation of cells occurs in cells of stratum granulosum.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/26/2022